Citation Nr: 0004352	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for posttruamatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
in which the RO denied service connection for PTSD.  The 
veteran appealed and was afforded a hearing at the RO in 
October 1995.  His claim was denied by the hearing officer in 
an April 1996 Supplemental Statement of the Case (SSOC).  In 
March 1997 and April 1998, the case was remanded by the Board 
for evidentiary development.  The case has now been returned 
to the Board for further appellate consideration.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for PTSD.  Specifically, the 
veteran maintains that while serving in Vietnam, he was 
subjected to many stressful situations while performing his 
duties as a fireman.

Following a complete review of the claims folder and the 
development since the April 1998 remand, the Board finds that 
further remand is warranted.  The service medical records are 
negative for complaints, treatment or diagnosis of PTSD or 
any psychiatric disorder.  The veteran's military 
occupational specialty (MOS) in service was fire protection 
specialist.  The veteran's DD-214 does not reflect any awards 
or citations that would establish that the veteran engaged in 
combat with the enemy.

In many statements the veteran referred to "Bien Way Air 
Base," however, sufficient other evidence within the claims 
folder causes the Board to conclude that he was referring to 
Bien Hoa Air Base.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Wilmington, Delaware, reflect that the veteran was 
seen in the Mental Hygiene Clinic in August 1993, after 
presenting to the emergency room following an attempt to 
shoot himself. The veteran was noted to have PTSD.  The 
veteran returned in January 1995, at which time recorded 
clinical data reflected that the veteran had a history of 
PTSD. The veteran complained of feelings of depression, 
anxiety attacks, sleep disturbance, nightmares, flashbacks 
and occasional suicidal ideation.

On VA psychiatric examination in December 1994, the veteran 
reported having problems with depression and anxiety.  He 
indicated that he had been going to the PTSD clinic at a 
private counseling center.  He complained of frequent 
nightmares and significant sleep disturbance.  The diagnostic 
impression was chronic, moderate PTSD manifested by 
flashbacks, intrusive thoughts, numbing of emotions and 
withdrawal from people.  The examiner commented that because 
of the veteran's poor social interaction he withdrew from 
people and felt paranoid.  His ability to maintain a job for 
the previous 22 years was linked to the fact that he did not 
have to interact to any extent with other people and was able 
to work alone.

A social and industrial survey in December 1994 concluded 
that a diagnosis of PTSD was consistent with the findings on 
interview of the veteran in terms of the veteran's responses 
on the PTSD symptom scale.

On VA psychiatric examination in April 1999, the claims file 
was reviewed by the examiner.  The veteran reported service 
in Vietnam from December 1970 to December 1971, serving in 
Bien Hoa and Pleiku, for six months at each base, working as 
a fireman driving fire trucks and putting out fires at the 
base.  The veteran reported almost daily rocket attacks by 
the North Vietnamese, including a belly landing by a T-31 
loaded with rockets on March 31, 1971, during a rocket 
attack.  He also reported a belly landing of an OV-10 still 
bearing rockets during monsoon season in August 1971, with 
the veteran single-handedly trying to chase down that 
airplane to assist the pilot.  Reported symptoms included 
recurring intrusive thoughts, distressing dreams, flashbacks, 
loss of time, intense psychological and physiological 
response to environmental cues, efforts to avoid thoughts of 
Vietnam, avoidance of others, loss of memory of significant 
details of Vietnam traumas, diminished interest in 
activities, sense of detachment from others, restricted range 
of affect, sense of foreshortened future, irritability, 
difficulty concentrating, hypervigilance with guarding 
rituals, exaggerated startle response, and sleep impairment.  
The examiner diagnosed chronic PTSD based on the veteran's 
reports and findings upon interview.  The examiner opined 
that the March 1971 rocket attack incident described by the 
veteran was "certainly one of the important factors in 
evoking the disability."

In a December 1994 letter, the veteran reported stressors as 
a result of his duties as a fireman, driver, crew chief, hand 
lineman, structural and crash (aircraft).

At his October 1995 RO hearing, the veteran testified that he 
served in Vietnam as a fireman in the U.S. Air Force.  He was 
at Bien Hoa Air Base for 6 months and also had 6 months of 
temporary duty assignment (TDY) at Pleiku.  He said that they 
were overrun at Pleiku at least once a week; he and other 
airmen would watch and cheer for the U.S. Forces on during 
the fight.  He said that he believed his life was in danger 
for the entire time that he was in Vietnam.  He reported one 
incident in which an airplane landed and the right side 
engine blew up and caught on fire.  The veteran said that he 
chased the plane down the runway trying to help the pilot but 
no one responded to help him, so he was the only one to take 
care of the pilot.

In December 1995, the National Personnel Records Center 
(NPRC) indicated that the veteran's service personnel records 
did not reflect a TDY at Pleiku.  However, service medical 
records show that the veteran was treated at a medical aid 
station in Pleiku in 1971 on May 25, July 9, September 8, 
September 18, November 1, November 6, November 17, November 
19, and November 22, suggesting that the veteran was 
stationed in Pleiku between May and November, 1971, 
consistent with the veteran's testimony.  

In May 1997, the RO sent the veteran a letter requesting 
information about his stressors.  A twelve page letter from 
the veteran reporting his stressors was received at the RO on 
August 12, 1997.  He indicated that he served with the 436th 
Civil Engineering Squadron in Bien Hoa and Pleiku from 
January 3, 1970 through December 20, 1970.  During that time, 
the veteran reported that he responded to several fires and 
crashes.  In January 1970, the veteran reported that he was 
flying into Vietnam on a civilian plane, circling an air 
field and watching a rocket attack.  When the plane landed, a 
non-commissioned officer (NCO) boarded the plane and advised 
that civilian aircraft usually were not bombed, but to hit 
the deck if any rockets came at the plane.  On March 15, 
1970, the veteran indicated that a fuel dump was hit and his 
unit fought the fire all day.  The heat from the fire melted 
parts of trucks.  One incident occurred the night before the 
Veteran returned to the United States, and was supposed to 
have resulted in the veteran receiving a Silver Star.  He 
described the incident as follows: "an F-4 was loaded with 
rockets and bombs and the motor pool, both were on fire and I 
had the troops respond to it during a rocket attack.  We were 
taking incoming wounded while we responded.  I disobeyed an 
order from Sergeant Green who was the Fire Chief at Bien Hoa 
at that time.  We saved the F4 and the Motor Pool; one airman 
from the motor pool was dispatched to the hospital."  The 
veteran reported several other general incidents in which he 
narrowly escaped injury from rocket attacks or gunfire while 
he was in Vietnam without specific reference to the names of 
any individuals involved in those incidents.

In an August 14, 1997 letter, the RO again requested more 
specific information from the veteran about his claimed 
stressors to support the diagnosis of PTSD.  No response was 
received to this request.

In response to a request from the RO for the veteran's 
treatment records, the veteran's therapist at the People's 
Place Counseling Center, in an August 1997 letter, indicated 
that the veteran had returned for treatment in July 1997 
after a two year absence.  He had last been seen in August 
1995 for treatment of PTSD.  The veteran's therapist 
indicated that the veteran continued to suffer from PTSD due 
to his service in Vietnam.  No specific stressor was 
identified to support the diagnosis of PTSD.

A response was received in September 1997 from Dover Air 
Force Base where the veteran had indicated that he had 
received treatment.  The Medical Release Clerk in the Patient 
Administration section indicated that there were no records 
of treatment for the veteran at that facility.

The RO indicated in the October 1997 SSOC that the veteran 
had not provided sufficiently specific information with 
regard to his claimed stressors such that verification from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) [formerly ESG] could be attempted.  However, it 
was the opinion of the Board in its April 1998 remand that 
the veteran had provided some specific information regarding 
at least one of his claimed stressors that may be subject to 
verification.  The incident on the veteran's last day in 
Vietnam in which the veteran reportedly saved the crew of an 
F4 and a Motor Pool which were on fire, to include the rescue 
of some individual airmen, was believed to be subject to 
verification. With regard to those claimed events, Board felt 
it was governed by the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board accordingly 
remanded the claim for USASCRUR verification of verifiable 
stressors.  

In response to the Board's April 1998 remand, the veteran in 
June 1998 submitted four written statements.  In these he 
repeated many contentions regarding stressors in Vietnam, 
and, as in previous statements, he contended that many of 
these Vietnam stressors took place in 1970, this despite the 
veteran's service personnel records indicating stationing in 
Vietnam from January 8, 1971, until January 8, 1972, and 
service medical records confirming the veteran's presence in 
Vietnam throughout 1971.  Absent verification of service in 
Vietnam prior to January 8, 1971, and in light of the 
veteran's own statements that he served in Vietnam for one 
year, including statements that he served in Vietnam from 
January to December of 1971, the Board presumes that the 
veteran has merely mixed up the years, reporting events in 
1970 when he meant events in 1971 or 1972.  Adjusting the 
dates accordingly, the veteran may be interpreted to have 
contended in his June 1998 submissions that there was a 
rocket attack on a fuel dump on March 15, 1971, and he 
participated in attempts to get close enough to put out the 
fire; that there were rocket attacks upon Bien Hoa air base 
on December 21, 1971, and he participated in saving the lives 
of the crew of an F4 and a motor pool which were on fire at 
that air base during those rocket attacks; that there was a 
rocket attack on January 6, 1972, while he was on runway 
patrol, and he attempted to assist an A-37 that had belly-
landed; that there were weekly or more frequent attacks on 
Bien Hoa and Pleiku which he witnessed, with 10 to 20 
Vietnamese killed in each attack; and that there were rocket 
attacks at Pleiku every few days.

The veteran should be informed that if he is certain that the 
claimed stressor events occurred in 1970 and not in 1971, he 
should provide verification that he was in Vietnam in 1970, 
as service records tend to show the contrary.  

In a March 1999 reply to inquiry regarding claimed stressors, 
the USASCRUR noted that the veteran's tour of duty in Vietnam 
was from January 1971 to January 1972, as indicated on his 
Air Force Form 7, and that his unit of assignment was the 
6251st Civil Engineering Squadron (CES).  The USASCRUR 
provided only a historical extract from January to March, 
1971, for the 6251st Combat Support Group (CSG), the higher 
headquarters of the 6251st CES, documenting attacks on Bien 
Hoa Air Base on January 21, 1971, and March 16, 1971.  The 
Board regards this development as insufficient, as it does 
not address the stressor alleged for the veteran's last day 
of stationing in Vietnam, or other incidents suffered by the 
6251st CES between April 1971 and January 1972.  Service 
records reflect that the 6251st CES was redesignated the 
6251st Airborne Squadron ("AB Sq") on September 1, 1971.  

As the veteran has reported that Pleiku was overrun by North 
Vietnamese on an at least weekly basis during his stationing 
there and that there were also attacks on Bien Hoa, records 
of attacks on Pleiku between May 1971 and November 1971, and 
of attacks on Bien Hoa from January to May and December 1971, 
and in January 1972, should be obtained.  

The veteran's representative in a January 2000 informal brief 
noted that the veteran had reported disciplinary actions 
against him in service.  The representative contended that 
records of such inservice actions may be relevant to the 
veteran's claim.  Accordingly, the Board requests that 
detailed information regarding such disciplinary actions be 
provided by the veteran and his representative, and that any 
available service records of those actions be obtained.  

Under these circumstances, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
his representative and request that they 
provide detailed descriptions of any 
disciplinary actions taken against the 
veteran during service, including any 
charges brought, the circumstances and 
incidents involved, and the results of 
any proceedings.  The veteran should also 
be requested to submit copies of any 
available records pertaining to these 
disciplinary actions.  Any statements or 
documents submitted should be included 
within the claims folder.  

The veteran should also be asked to 
reconcile the dates he claims for alleged 
stressors in Vietnam with the dates of 
his service in Vietnam as indicated in 
his service records.  He should be 
requested to provide any verification he 
may have of service in Vietnam during 
1970, if that is his contention.  

2.  The RO should then contact the 
National Personnel Records Center to 
obtain copies of any service records of 
disciplinary actions taken against the 
veteran during his period of service.  
Any records obtained should be associated 
with the claims folder.  

3.  The RO should then forward an 
enumeration, as best as may be compiled, 
of the above-noted alleged stressors, 
including the circumstances and 
approximate dates of such stressors, 
together with service personnel records 
and any additional pertinent statements 
by the veteran or other pertinent 
information received, to the USASCRUR.  
The USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).  The USASCRUR should be 
asked to provide details regarding any 
rocket attacks or penetration of 
perimeters by Vietnamese at Bien Hoa Air 
Base between January and June of 1971, 
between November and December of 1971, 
and in January 1972; and at Pleiku Air 
Base between May and November of 1971.  
With regard to incidents reported with 
some specificity by the veteran, 
including those in January 1971, March 
1971, August 1971, and December 1971 or 
within days of the veteran's departure 
from Vietnam, the USASCRUR should be 
asked to verify the details of those 
reported incidents.  Mere chronologies of 
the periods and incidents in question are 
insufficient.  The USASCRUR should 
provide unit histories and any other 
detailed records which may provide 
details of reported rocket attacks, any 
fires or other incidents taking place at 
those bases during the periods in 
question, and any associated activities 
by fire-fighting personnel.  

4.  If verification of the reported 
stressor(s) is received, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist to determine the 
nature and etiology of the current 
psychiatric disorder.  The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examination report 
should indicate that a review of the 
claims folder was accomplished.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  The RO should then review the record 
and the claim should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case.  They should be 
given the opportunity to respond within 
the applicable time.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant needs take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



